Citation Nr: 0109976	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-20 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in August 1973 
following over 22 years and 6 months of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that reduced the evaluation of the 
veteran's service-connected residuals of prostate cancer from 
a 100 percent disability evaluation to a 40 percent 
evaluation.  The veteran perfected an appeal of the 
evaluation assigned.

REMAND

In his October 2000 substantive appeal, the veteran requested 
a video conference hearing before a member of the Board of 
Veterans' Appeals at a local VA office.  In January 2001, a 
Travel Board hearing was scheduled for March 1, 2001.  In 
February 2001, the veteran withdrew his request for a 
personal hearing before a member of the Board.  On March 21, 
2001, however, the veteran communicated a request to the 
Board for a video conference hearing before a member of the 
Board.  38 C.F.R. § 20.702 (2000).  

The statement of the case erroneously stated the issue as 
evaluation of the residuals of prostate cancer currently 
evaluated 40 percent.  Since the veteran was previously rated 
as 100 percent disabled and appealed the reduction in a 
timely manner, the issue is his entitlement to restoration of 
the 100 percent rating.  There are regulations which apply to 
the reduction of ratings.  The veteran was not informed of 
these nor did the statement of the case discuss their 
application to his case.  38 C.F.R. §§ 3.343, 3.344 (2000).  
Consequently, the statement of the case was not in compliance 
with the legal requirements set forth in 38 U.S.C.A. 
§ 7105(d) (West 1991).  This must be corrected.   See, e.g., 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a 
rating reduction case, not a rating increase case."); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a Board Videoconference hearing.  The 
RO should contact the veteran at his last 
known address of record and through his 
representative and provide notice of the 
hearing.  

2.  Because of the change in the law 
brought about by the VCAA, a remand in 
this case is required for compliance with 
the notice and duty to assist provisions 
contained in the new law.  In addition, 
because the RO has not yet considered 
whether any additional notification or 
development action is required under the 
VCAA, it would be potentially prejudicial 
to the appellant if the Board were to 
proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
restoration of a 100 percent evaluation 
for residuals of prostate cancer.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes 38 C.F.R. §§ 3.343, 3.344 
(2000) and discusses how they apply to the 
veteran's case.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


